Exhibit 99.1 Contact: David B. Edelson Chief Financial Officer (212) 521-2439 Mary Skafidas Investor and Public Relations (212) 521-2788 NEWS RELEASE LOEWS CORPORATION REPORTS INCOME FROM CONTINUING OPERATIONS OF $ BOOK VALUE PER SHARE OF $51.85 NEW YORK, August 4, 2014—Loews Corporation (NYSE:L) today reported income from continuing operations for the 2014 second quarter of $303 million, or $0.79 per share, compared to $261 million, or $0.67 per share, in the 2013 second quarter. Income from continuing operations for the six months ended June 30, 2014 was $568 million, or $1.47 per share, compared to $583 million, or $1.49 per share in the prior year period. Net income attributable to Loews for the three months ended June 30, 2014 includes a loss from discontinued operations of $187 million primarily consisting of an impairment loss of $167 million at HighMount Exploration & Production, LLC related to the excess carrying value over the estimated fair value, less costs to sell. Net income for the six months ended June 30, 2014 includes a loss from discontinued operations of $393 million primarily related to the HighMount impairment loss and an impairment loss of $193 million at CNA Financial Corporation related to the sale of its annuity and pension deposit business. Book value per share excluding accumulated other comprehensive income (AOCI) increased to $49.74 at June 30, 2014 from $49.38 at December 31, 2013 and $49.26 at June 30, 2013. CONSOLIDATED HIGHLIGHTS June 30, Three Months Six Months (In millions, except per share data) Income before net investment gains (losses) $ Net investment gains (losses) (9
